875 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.E.C. MORRIS, Defendant-Appellee.
No. 89-6523.
United States Court of Appeals, Fourth Circuit.
Submitted April 11, 1989.Decided May 8, 1989.

Frank Ervin Altizer, Jr., appellant pro se.
Alan Katz, Office of the Attorney General of Virginia, for appellee.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Ervin Altizer, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Altizer v. Morris, C/A No. 87-139-L (W.D.Va. Jan. 17, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.